Lee, J.
This lawsuit involved a dispute concerning the location of the line between the lands of the appellants and the appellee.
By stipulation, it was agreed that the appellee is the owner of the record title to the lands in dispute.
The appellants contended, however, that they are the owners of the land in dispute by reason of their open and adverse possession thereof for the statutory period.
 Without going into detail, it is sufficient to *320say that tlie issue as to adverse possession was in sharp dispute; and it was the province of the chancellor to determine which version was true. This Court cannot say that he was manifestly wrong in his conclusion that the appellants failed in their proof to meet the burden.
Besides, the appellants failed to introduce a map or other evidence to identify sufficiently and with certainty the land to which they claim that they acquired title by adverse possession. Evans v. Shows, 180 Miss. 518, 177 So. 786; Page v. O’Neal, 207 Miss. 350, 42 So. 2d 391; Parks v. Simmons, (Miss.) 52 So. 2d 14.
Thus it follows that the decree of the court, which cancelled and removed as a cloud the claim of the appellants to the lands of the appellee, as therein described, must be affirmed. At the same time appellee’s claim for five percent damages, under Section 1971, Code of 1942 Rec., is not allowable.
Affirmed.
McGehee, C. J., and Kyle, Arrington and Gillespie, JJ., concur.